DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 2,872,803 to Swanson.
Swanson discloses a padlock configured to be locked and unlocked by a key, the padlock comprising: a lock body (10) having an internal cavity (bore that receives 16) that extends along an axial direction between a pair of axial ends including a key-receiving axial end (figures 1 and 2); a locking mechanism (16, 72) received in the internal cavity of the lock body in which the locking mechanism is a linear lock configured to receive the key therein along the axial direction from the key-receiving axial end (figures 2 and 3), the locking mechanism including at least a lock cylinder (16) and having an axial length that is less than an axial distance between the pair 
Swanson also discloses the biasing element biases the lock cylinder toward the key-receiving axial end of the internal cavity (column 2, lines 63-69), as in claim 2, and the biasing element is a spring (figures 2 and 3), as in claim 5, as well as the biasing element is a compressible material (the biasing element compresses when the lock cylinder is moved axially), as in claim 6, wherein the biasing element is located along a central axis of the locking mechanism (figures 2 and 3), as in claim 12.
Swanson further discloses the biasing element is positioned between an axial end of the internal cavity opposite the key-receiving axial end and the lock cylinder (figures 2 and 3), as in claim 8, wherein the locking mechanism includes a cam (72) secured to the lock cylinder between the biasing element and the lock cylinder, as in claim 9, and where a portion of the biasing element is received by the cam (figures 2 and 3), as in claim 10, as well as the cam includes a recessed opening on an axial end thereof which receives at least in part the biasing element (opening that allows the biasing element therethrough), as in claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson, as applied above, in view of U.S. Patent Number 7,454,934 to Lin.
Swanson discloses the invention substantially as claimed.  However, Swanson does not disclose tumblers of the lock cylinder having a direction of displacement parallel to the key insertion direction.  
Lin teaches of a lock cylinder (20) having a direction of insertion of the key into the locking mechanism (via 21) is parallel with a direction of displacement of a plurality of tumblers (10) in the locking mechanism, as in claim 3, wherein a plurality of tumbler springs (45, 53, 55) bias the plurality of tumblers towards the key-receiving axial end, as in claim 4.
All of the component parts are known in Swanson and Lin.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a lock cylinder as taught by Lin onto the padlock in Swanson, since the direction the tumblers are actuated are in no way dependent on the securing ability of the padlock, and the lock cylinder having tumblers that transition in a direction parallel to the key insertion direction could be used in combination with a padlock, where the combined .


Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered but they are not persuasive.  In response to the argument that Swanson does not disclose the locking mechanism is not a linear lock, the examiner respectfully disagrees. The applicant misinterprets the principle that claims are interpreted in light of the specification. Although these elements, a linear lock being the pins or tumblers within the lock are displaced in a direction parallel to the direction of key insertion or extraction, are found as examples or embodiments in the specification, they were not claimed explicitly. Nor were the words that are used in the claims defined in the specification to require these limitations. A reading of the specification provides no evidence to indicate that these limitations must be imported into the claims to give meaning to disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  Additionally, the lock mechanism in Swanson moves axially in a linear motion between locked and unlocked conditions to effectuate the lock condition of the shackle, thus making the locking mechanism a lock that is actuated linearly.
In regards to the argument that Swanson does not disclose a biasing element that biases the lock cylinder along the axial direction to maintain a key stop distance from a key stop on the lock cylinder to the key-receiving axial end of the internal cavity, the examiner respectfully disagrees.  Swanson clearly discloses a biasing element that biases the lock cylinder away from an axial end of the internal cavity, where the resilient force produces a distance between the lock . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 7, 2021